DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 9-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9-10, 15, 18-19 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by United States Patent Application Publication No. 2018/0073668 A1 to Tanaka (Tanaka).
 
With regard to claim 9, Tanaka discloses a line element for an exhaust pipe (Tanaka, abstract, title, paragraph 0002), comprising: 
an inner element (2, fig. 4, paragraph 0027); 
an outer element (4, fig. 4, paragraph 0027) in surrounding relation to the inner element such as to contact the inner element in a contact zone (not labeled but the zone where the peaks of the corrugated inner element are adjacent the outer element 4); and 
a sliding layer (5, fig. 4, paragraph 0027) containing a temperature-resistant anti-friction lacquer  (paragraph 0031) and arranged in the contact zone on a member selected from the group consisting of the inner element and the outer element (shown in fig. 4 and described at paragraph 0031), 
wherein the sliding layer contains or is made of at least one material selected from the group consisting of PTFE (paragraph 0027); titanium dioxide (TiO) zinc sulfide, (metal) phosphates aluminum, aluminum oxide, boron nitride; silanes; silicon. silicon dioxide, tungsten sulfide (WS2) polymer composites polyamide resins (PAI resin) epoxy resin (PEEK) polyvinyl butyral resin and polyolefins.

With regard to claim 10, Tanaka discloses the line element of claim 9 as set forth above, and further discloses wherein the anti-friction lacquer is liquid before or during processing, adheres to a surface of the member, and cures there (this limitation is considered a product by process limitation that does not further limit the claimed structure absent some evidence of a distinctive characteristic imparted by the claimed process.  Paragraph 0031 describes a process of spraying the fluorinated resin until a thin layer of resin film forms).

With regard to claim 15, Tanaka discloses the line element of claim 9 as set forth above, and further discloses wherein the sliding layer is applied onto the member, once the member has been finally produced (this limitation is considered to be a product by process limitation that does not further limit the claimed structure of the apparatus.  The PTFE sliding layer is described as being sprayed in place between the inner and outer elements in paragraph 0031).

With regard to claim 18, Tanaka discloses a method for the production of a line element (paragraph 0001), comprising: 
winding a metallic band (paragraph 0027) into a stripwound hose to form an inner element (2, fig. 2, paragraph 0027); 
arranging an outer element (4, fig. 2, paragraph 0027) in surrounding relation to the stripwound hose (shown in fig. 2); and 
coating an outside of the stripwound hose with a sliding layer  or coating an inside of the outer element with a sliding layer (5, fig. 2, paragraphs 0029 and 0031 describing spraying the fluorinated resin of the sliding layer on to the inner surface of the outer elements), 
wherein the sliding layer contains or is made of at least one material selected from the group consisting of PTFE (paragraph 0029) titanium dioxide (TiO2) zinc sulfide, (metal) phosphates aluminum, aluminum oxide, boron nitride; silanes; silicon. silicon dioxide, tungsten sulfide (WS2) polymer composites polyamide resins (PAI resin) epoxy resin (PEEK) polyvinyl butyral resin and polyolefins,

With regard to claim 19, Tanaka discloses the method of claim 18 as set forth above, and further discloses wherein the inner element is arranged coaxially in the outer element (shown in the cross section view of fig. 3).

With regard to claim 21, Tanaka discloses the line element of claim 9 as set forth above, and further discloses wherein the inner element is a stripwound hose (paragraph 0027).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2018/0073668 A1 to Tanaka (Tanaka).

With regard to claim 13, Tanaka discloses the line element of claim 9 as set forth above, but fails to further disclose wherein the sliding layer has a thickness of less than 30% of a wall thickness of the member on which the sliding layer is located.
It would have been obvious to one having ordinary skill in the art at the time of filing to provide the device of Tanaka to have a sliding layer with a thickness of less than 30% of a wall thickness of the member on which the sliding layer is located since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimension of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device”. Gardner v. TEC Syst., Inc. 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 US 830, 225 SPQ 232 (1984). In the instant case, the device of Tanaka would not operate differently with the claimed thickness, since the layer has been described as a coating on an underlying element and a 30% thickness would function appropriately as a sliding layer. Further, applicant places no criticality on the claimed range, indicating “the sliding layer can (emphasis added) have a thickness of less than 50% of the thickness of the inner element or outer element (depending on where it is applied), preferably less than 20%, less than 10%, or less than 5%.” (applicant’s specification paragraph 0017). The claimed range is not even specifically cited in the specification.
Allowable Subject Matter
Claims 16-17 are allowed.
Claims 11-12, 14, 20 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regard to claims 16-17, claim 16 is allowed for the reasons set forth in the office action of 6/20/2022.  Claim 17 depends from claim 16 and is allowed for at least the same reason.
With regard to claim 11-12 and 20, the prior art of record fails to teach or suggest a line element having a sliding layer having at least one material from the closed group listed in independent claims 9 and 18 and at least material selected from the closed group set forth in dependent claims 12 and 20, together in combination with the other elements.
With regard to claim 14, the prior art of record fails to teach or suggest a sliding layer arranged on the inner element and further comprising a further sliding layer arranged on the outer element.
With regard to claim 22, the prior art of record fails to teach or suggest a line element wherein the outer element is a corrugated bellows, a wound bellows or a diaphragm bellows, together in combination with the other elements.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216. The examiner can normally be reached M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached at: Craig Schneider at 571-272-3607, Mary McManmon at 571-272-6007 and Ken Rinehart 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID R DEAL/Examiner, Art Unit 3753                                                                                                                                                                                         
/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753